JONES, J.
In its general charge the trial court read a paragraph of a statute inapplicable to the issue made by the pleadings. Its attention being called to that fact, it read and specifically called the jury’s attention to another paragraph of the same statute, which did apply, and cautioned the jury that the latter paragraph was the “part of our law that applied to this case.” The court thereupon correctly charged the jury as to the application of the latter paragraph to the issues plead.
Held: There was no prejudicial error.
Judgment of the Court of Appeals reversed and that of Common Pleas affirmed.
Marshall, C. J., Robinson, Matthias, Day, Allen and Conn, JJ., concur.